Citation Nr: 9931773	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a rating in excess of 20 percent prior to 
December 9, 1998, for a cervical disc syndrome with radicular 
pain, left arm.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from 
February 1967 to June 1967.  He also had several periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) with the Army Reserves. The instant 
claim comes from a period of INACDUTRA from April 3 to 4, 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Board granted entitlement to service connection for 
cervical disc syndrome with radicular pain, left arm, in 
October 1998.  Subsequently, in November 1998, the RO 
assigned a 10 percent rating effective from April 6, 1992, 
the date of the claim.  The veteran notified the RO of his 
disagreement with the 10 percent rating.  Following a VA 
examination in December 1998, the RO increased the rating to 
20 percent, effective from the date of examination.  The 
appellant disagreed with the assigned effective date for the 
20 percent rating.  The RO sent him a supplemental statement 
of the case on the effective date issue.  The veteran's 
Appeal to the Board of Veterans' Appeals addressed the 
effective date issue, without any discernable comment as to a 
higher rating.  The representative's presentation also dealt 
only with the effective date issue.  Therefore, although the 
RO certified the issue of a higher rating to the Board, since 
there is no appeal on that issue, this decision must be 
limited to the appealed issue on the effective date of the 20 
percent rating.  

While the veteran disagreed with the initial 10 percent 
rating, the Board does not find anything which could be 
construed as a substantive appeal of the rating issue.  
Consequently, the current evaluation of the disability is not 
before the Board.  Jurisdiction does indeed matter and it is 
not "harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  38 
C.F.R. § 19.13 (1999).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has noted that:  Furthermore, 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  As 
there is no appeal on this issue the steps required for 
jurisdiction of the issue have not been satisfied.  More 
recently, when another part of VA argued that an issue over 
which the Board did not have jurisdiction should be remanded, 
the Court again established that jurisdiction counts.  
Specifically the Court could not remand a matter over which 
it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  See also Ledford v. West, 136 F.3d 776 (1998); Black 
v. West, 11 Vet. App. 15 (1998); Shockley v. West, 11 Vet. 
App. 208 (1998).  


FINDINGS OF FACT

1. All available, relevant evidence necessary for disposition 
of the appeal has been obtained by the RO.

2. The veteran's moderate intervertebral disc syndrome was 
manifested more than a year before his claim was received on 
April 6, 1992.  


CONCLUSION OF LAW

The criteria for an effective date of April 6, 1992., for an 
award of a 20 percent disability rating for a cervical disc 
syndrome, radicular pain to the left arm have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Likewise, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
such that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, this rule does 
not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). All pertinent evidence in the appeal period will be 
considered.

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(1999).  For increases in compensation, (once service 
connection has been granted) the effective date will be the 
date of the receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (1999).  
The effective date may also be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
the date of the increase.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (o)(2) (1999).  VA medical records may form 
the basis of an informal claim for increased benefits where a 
formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7 
(1999).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, DCs 
5003, 5010 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (1999).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14 (1999).  The VA 
General Counsel has issued a precedential opinion (VAOPGCPREC 
23-97) holding that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board 
will address the merits of the claim at issue.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

The record reveals that the appellant was returning from a 
weekend drill, INACDUTRA, in April 1971, when he was involved 
in an automobile accident. A Baptist Hospital discharge 
summary noted that upon admission, he was stuporous, and 
reacted to painful stimulation.  A nasogastric tube was 
inserted, and he had an indwelling Foley catheter.  There was 
noticeable ecchymosis of the scalp, and laceration of the 
right eyelid, and pupillary inequality. He had superficial 
abrasions about the chest wall, and there were rales and 
rhonchi heard throughout the anterolateral lung fields.  
Extremities were intact, with some ecchymosis about the left 
deltoid area.  X-ray revealed no fractures, but suggested 
aspiration pneumonia, and a ruptured diaphragm. Diagnoses 
were a cerebral contusion; and, traumatic rupture of the 
diaphragm.

A September 1989 discharge summary from Baptist Medical 
Center, Montclair Hospital reveals that the appellant was 
admitted for evaluation of several month history of pain and 
numbness in the left arm and hand in the small and ring 
fingers.  He also had pain in the left shoulder area on 
elevating the left arm, and weakness in the left arm.  
Turning his head and neck did not affect the pain.  
Examination revealed diminished left biceps jerk, wasting of 
the muscle, and early weakness.  Sensory examination revealed 
hypesthesia in the small and ring fingers. An MRI  report 
noted focal kyphotic curvature of the cervical spine at C2-3-
4 levels.  At C3-4 there was a small central disc protrusion 
located just left of the midline.  This barely indented the 
thecal sac and was of questionable significance. There was 
degenerative loss of water content involving all cervical 
disc between C2 and C6.  No other focal disc herniation or 
spinal stenosis was observed.

The date stamp shows the appellant's claim for VA benefits 
was received on April 6, 1992.  

In a September 1992 VA examination, the appellant reported 
sustaining multiple rib fractures, a black and blue arm, and 
being unconscious for 6 days as a result of the April 1971 
automobile accident.. His main complaint was chronic numbness 
and tingling in the left arm which developed afterwards. He 
did not have any neck pain. He reported that an MRI in 1989 
revealed a disk problem which caused the left arm symptoms.  

The examiner noted right and left lateral turning of the neck 
to 70 degrees; flexion to 50 degrees; and, extension to 30 
degrees.  There was no tenderness to palpation, or evidence 
of spasm. Reflexes and sensations appeared intact. The upper 
extremities exhibited mild weakness in the left deltoid 
region. Upper extremities measured 30 cm., right, and 27 cm., 
left. Forearms were 27 cm., right, and 26 cm., left.  The 
diagnosis was cervical disk syndrome with radicular type 
complaints of left upper extremity.

In November 1998, the Board granted service connection for 
cervical disc syndrome with radicular pain, left upper 
extremity. The RO, that same month, awarded a 10 percent 
evaluation with an effective date of April 6, 1992.

The appellant disagreed with the 10 percent rating in 
November 1998, and noted that he had received a notice to 
report for a VA examination in December 1998.  He further 
noted that he had not been evaluated for his disability in 
several years, and the RO should have deferred rating his 
disability until after his VA examination.

In a VA examination in December, 1998, the appellant reported 
a history of left arm weakness and numbness beginning after a 
motor vehicle accident in 1971.  He had been hospitalized for 
approximately one month, secondary to multiple traumas, and 
was left with progressive weakness and numbness, primarily of 
the left arm.  At the time of the accident, an MRI of the 
cervical spine showed small abnormality, but no surgical 
lesion.  He also reported pain, weakness, stiffness, 
fatigability, and lack of endurance, and pain in the left 
shoulder radiating to the left arm.  He denied involvement of 
his legs, bowels, or bladder.  He currently only used over 
the counter medications. 

The examiner noted normal tone, bulk, and strength 
throughout. There was decreased pinprick and temperature 
discrimination throughout the left arm. There was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness. The appellant did move his head cautiously. ROM 
of the cervical spine was forward flexion to 54 degrees; 
backward extension to 48 degrees; flexion, right to 34 
degrees, and left to 37 degrees.  The examiner could not 
elicit a dermatome or radicular pattern to the sensory loss.  
It appeared to involve the entire left arm.  Coordination 
showed normal finger, nose to finger, and rapid alternating 
movements.  Reflexes were 2+, right biceps, and brachial 
radialis.  It was diminished at the left biceps at 1, triceps 
1+, and the brachial radialis 2.  Gait was normal. 

The examiner opined the impairment appeared to be at a nerve 
root or cord level, primarily C5, or C6.  There was no 
impairment of the peripheral system; psychiatric 
manifestations; and, no bladder/bowel involvement.  The 1989 
MRI indicated a kyphotic curvature of the cervical spine with 
a small disc protrusion at C3-C4. The examiner diagnosed a 
left cervical radiculopathy at C5, and recommended an EMG 
nerve conduction study; and, post traumatic degenerative 
joint disease cervical spine confirmed by x-ray on 12/1/98.  
The subject x-rays noted mild degenerative regression, 
discogenic degenerative disease of the mid-cervical spine.  
Alignment was unchanged with prominent lower cervical spine 
lordosis.  Posterior osteophytes were unchanged.

An EMG study in January 1999 noted pain and tingling in the 
left arm radiating from the shoulder to all fingers on the 
left. Neurological findings indicated weakness throughout all 
of the muscles of the left upper extremities with sensory 
findings fairly intact.  The left median, and ulnar sensory 
motor nerves; left deltoid, triceps, and first dorsal 
interosseous muscles were al normal.  There was mildly 
increased insertional activity in the left cervical 
paraspinals.  The conclusion was no electrophysiological 
evidence of cervical radiculopathy or left upper extremity 
neuropathy.

In March 1998, the RO increased the rating for a cervical 
disk syndrome from 10 percent to 20 percent.  This increase 
was determined based on the results of the December 1998 VA 
examination, and was effective from that date.

The file also contains several private medical records 
including an undated letter from Horace C. Clayton, M.D. 
stating that he has treated the appellant since 1985 for left 
arm pain and loss of strength.  In his opinion, the 
appellant's left arm disability was due to the 1971 car 
accident.  In addition, he believed the disability was 
totally and permanently disabling.  This report did not 
provide information to rate the disability in accordance with 
the rating criteria.  

The appellant's cervical disk syndrome, with radicular pain 
left arm may be rated under various Diagnostic Codes (DC) of  
the VA's Schedule for Rating Disabilities, 38 C.F.R. part 4, 
DC 5010-5003, for Degenerative arthritis; DC 5290, Spine, 
limitation of motion of, cervical; DC 5293, Intervertebral 
disc syndrome, DC 8510, Upper radicular group (fifth and 
sixth cervicals)Paralysis of: DC 8610, Neuritis; and DC 8710, 
Neuralgia, of; as follows; 

Traumatic arthritis is rated as degenerative arthritis, 
established by x-ray findings is rated, in pertinent part, on 
the basis of limitation of motion under the specific joint or 
joints involved. 38 C.F.R. § 4.71a, DC 5003 (1999).

Under DC 5290 Spine limitation of motion of, cervical

Severe findings, warrants a 30 percent rating; Moderate 
findings warrant a 20 percent rating; and, Slight findings 
warrant a 10 percent rating.


Under DC 5293, Intervertebral disc syndrome

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief warrants a 60 percent evaluation.

Severe; recurring attacks, with intermittent relief warrants 
a 40 percent evaluation.

Moderate; recurring attacks warrants a 20 percent evaluation.

Mild warrants a 10 percent evaluation, while Postoperative, 
cured warrants a  noncompensable evaluation.

Under DC 8510, Upper radicular group (fifth and sixth 
cervicals)Paralysis of: DC 8610, Neuritis, and DC 8710, 
Neuralgia of;

Complete; all shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected warrants a 70 
percent (major) 60 percent (minor) evaluation.

Incomplete: Severe warrants a 50 percent (major) 40 percent 
(minor) evaluation.

Moderate warrants a 40 percent (major) 30 percent(minor) 
evaluation.

Mild warrants a 20 percent major, or minor evaluation.

The Board has concluded that a higher rating under DC 5290 
Spine limitation of motion of, cervical is not for 
application, as no more than mild limitation of motion is 
shown.  A higher rating under DC 8610, Neuritis, or DC 8710, 
Neuralgia of;  would not be applicable as these codes are 
rated under the same criteria as DC 8510.

The veteran has consistently complained of pain, numbness, 
and tingling in the left arm. The Board concludes that the 
appellant's disability most closely relates to moderate 
intervertebral disk syndrome with mild, incomplete paralysis 
of the left shoulder.  As such a rating of 20 percent was 
appropriate at the time of the initial assignment of the 
rating.

The December 1998 VA examination, and  January 1999 EMG 
study, upon which the RO relied to increase the appellant's 
rating from 10 to 20 percent, does not appear to indicate any 
increase in the severity of the veteran's symptomatology.  
The examination confirmed the appellant's symptoms.  He has 
continuously complained of pain in the left shoulder 
radiating to the left arm, weakness, stiffness, fatigability, 
and lack of endurance. The evidence from the 1989 private 
medical report, and the 1992 VA examination also noted these 
symptoms.  

The Board concludes that the evidence does not suggest any 
significant increase in the appellant's symptomatology from 
the date of the initial claim in April 1992 to the date of 
the VA examination in December 1998 to support a "staged 
rating" for the period prior to the December VA examination.  
As the Board concurs with the 20 percent rating assigned by 
the RO for the appellant's cervical disk syndrome as 
demonstrated by the December 1998 VA examination, such 20 
percent rating is warranted from the date of the veteran's 
claim on April 6, 1992. 


ORDER

An increased rating for a cervical disc syndrome, with 
radicular pain, left arm disorder, to 20 percent from April 
6, 1992, is granted subject to regulations governing the 
payment of monetary awards.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


